Citation Nr: 0606832	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim.     

Based on a motion dated on February 17, 2006, this appeal has 
been advanced on the docket due to the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  

The record reflects that the veteran requested a personal 
hearing before the Board in his September 2005 VA Form 9.  
However, the veteran indicated in October 2005 that he no 
longer wanted a hearing.  In a December 2005 statement, the 
veteran explained that his obligations at his farm prevented 
him from attending the Board hearing scheduled in February 
2006.  The veteran requested that his claim continue to be 
processed and did not request to reschedule the hearing.  
Based on the foregoing, the veteran's hearing request is 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its January 2005 rating decision, the RO denied the 
veteran's claim for service connection of a left knee 
disorder because the disorder existed prior to service and 
there was no evidence that the veteran's left knee disorder 
permanently worsened as a result of service.  In addition, 
the RO noted that the VA medical evidence of record did not 
show a current diagnosis or treatment for the veteran's left 
knee.    

In September 2005 and January 2006, the RO received new 
medical evidence from the veteran pertaining to his claim.  
The Board notes that the last SOC was issued in August 2005 
and, consequently, did not address the new evidence received.  
The newly submitted evidence consists of a private MRI 
radiological report dated in September 2005 and a VA 
treatment record dated in November 2005, which include 
current impressions and assessments pertaining to the 
veteran's left knee.  The veteran, through his 
representative, wrote that he did not waive consideration of 
the new evidence in the first instance by the RO in his 
February 2006 Informal Hearing Presentation (IHP).  As the 
newly submitted evidence is neither duplicative nor 
irrelevant, the Board remands this case to the RO for its due 
consideration and the issuance of an SSOC reflecting such 
consideration with respect to the issue on appeal.  38 C.F.R. 
§§ 19.9, 19.37, 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following action:

After consideration of any evidence 
submitted since the August 2005 SOC and any 
additional notification and/or development 
deemed necessary, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


